Citation Nr: 1603020	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  11-22 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left bicep explosive fragment removal.

2.  Entitlement to service connection for right elbow laceration.

3.  Entitlement to service connection for carpal tunnel syndrome, post right wrist surgery.

4.  Entitlement to service connection for left wrist laceration.

5.  Entitlement to service connection for left hand burn.

6.  Entitlement to service connection for residuals, right foot injury.

7.  Entitlement to service connection for right heel spur.

8.  Entitlement to service connection for right knee injury.

9.  Entitlement to service connection for right kneecap imbedded explosive fragment.

10.  Entitlement to service connection for right elbow bursitis.

11.  Entitlement to service connection for chronic condition to account for right shoulder pain.

12.  Entitlement to service connection for left knee injury.

13.  Entitlement to service connection for right shinbone imbedded explosive fragment removal.

14.  Entitlement to service connection for left shin explosive fragment removal with shin pain.

15.  Entitlement to service connection for right leg/calf muscle/leg pain.

16.  Entitlement to service connection for gastroenteritis.

17.  Entitlement to service connection for residual concussion.

18.  Entitlement to service connection for degenerative disc disease of thoracic and lumbar spine.

19.  Entitlement to service connection for erectile dysfunction.

20.  Entitlement to service connection for status post snake bite residuals.

21.  Entitlement to service connection for status post right rib fractures, claimed as left fracture of ribs.

22.  Entitlement to service connection for skin allergy.

23.  Entitlement to service connection for vertigo or loss of balance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1982 and from October 1988 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision for the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  

On his VA form 9, submitted in August 2011, the Veteran indicated that he wanted a Board hearing at his local RO.  In subsequent correspondence dated in March 2015, the Veteran clarified that he wanted a videoconference hearing.  

In October 2015, the Veteran was sent a letter informing him that his hearing "before a traveling member of the Board" had been scheduled for Tuesday, December 2, 2015.  However, according to the Board of Veterans' Appeals Veterans Appeals Control and Locator System (VACOLS), the Veteran was a "no show" for a hearing scheduled for December 1, 2015.

No explanation is of record concerning the given discrepancy of dates for the Veteran's hearing.  As such, it is unclear that the Veteran received proper notice of when his hearing was actually scheduled.  In light of the given discrepancy, and in order to afford the Veteran his full due process rights, the Board finds that the Veteran should be scheduled for a new videoconference hearing.  Since the RO schedules videoconference hearings before Members of the Board, a remand of these matters to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, in accordance with his request.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




